Exhibit 10.11

GENERAL CONTINUING GUARANTY

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of December    ,
2006, is executed and delivered by BLACK GAMING, LLC, a Nevada limited liability
company (“Black Gaming”) and R. BLACK, INC., a Nevada corporation (“Black”;
Black Gaming and Black each, a “Guarantor”, and collectively, jointly and
severally, the “Guarantors”),  in favor of WELLS FARGO FOOTHILL, INC., a
California corporation, as arranger and administrative agent for the below
defined Lenders (in such capacity, together with its successors and assigns, if
any, in such capacity, “Agent”), in light of the following:

WHEREAS, B & B B, INC., a Nevada corporation (“B&BB”), CASABLANCA RESORTS, LLC,
a Nevada limited liability company (“CBR”), OASIS INTERVAL MANAGEMENT, LLC, a
Nevada limited liability company (“OIM”), OASIS INTERVAL OWNERSHIP, LLC, a
Nevada limited liability company (“OIO”), OASIS RECREATIONAL PROPERTIES, INC., a
Nevada corporation (“ORP”), RBG, LLC, a Nevada limited liability company
(“RBG”), and VIRGIN RIVER CASINO CORPORATION, a Nevada corporation (“VRCC”;
B&BB, CBR, OIM, OIO, ORP, RBG, and VRCC, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), Agent, and the lenders identified on the
signature pages thereto (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), entered into that certain Credit
Agreement, dated as of December 20, 2004 (as amended, restated, modified,
renewed or extended from time to time, the “Credit Agreement”);

WHEREAS, each Guarantor is an Affiliate of Borrowers and, as such, will benefit
by virtue of the financial accommodations extended to Borrowers by the Lender
Group;

WHEREAS, contemporaneously herewith, each Guarantor is entering into that
certain Joinder Agreement and Amendment whereby each Guarantor is joining the
Credit Agreement, Security Agreement, and Intercompany Subordination Agreement;
and

WHEREAS, in order to induce the Lender Group to continue to extend the financial
accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lender Group to
Borrowers, whether pursuant to the Credit Agreement or otherwise, the Guarantors
have, jointly and severally, agreed to guaranty the Guarantied Obligations.

NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees
as follows:

1.             Definitions and Construction.

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:

“Agent” has the meaning set forth in the preamble to this Guaranty.

1


--------------------------------------------------------------------------------




“Borrower” and “Borrowers” have the respective meanings set forth in the
recitals to this Guaranty.

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

“Guarantied Obligations” means the due and punctual payment, whether at stated
maturity, by acceleration or otherwise, of all Obligations of the Borrowers now
or hereafter existing under any Loan Document, whether for principal, interest
(including all interest that accrues after the commencement of any Insolvency
Proceeding irrespective of whether a claim therefor is allowed in such case or
proceeding), fees, expenses or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by the Agent, the Lenders or the
Underlying Issuer (or any of them) in enforcing any rights under this Guaranty. 
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Borrowers to the Agent, the Lenders or the Underlying Issuer
under any Loan Document but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Loan Party.

“Guarantor” and “Guarantors” have the respective meanings set forth in the
recitals to this Guaranty.

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 “Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions of
Section 13.1 thereof (together with their respective successors and assigns).

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

 “Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

(b)           Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Guaranty refer to this Guaranty
as a whole and not to any particular provision of this Guaranty.  Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified.  Any reference in this Guaranty to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). 
Neither this Guaranty nor any uncertainty or ambiguity herein shall be construed
against the Lender Group, any Borrower, or any Guarantor, whether under any rule
of construction or otherwise.  On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted

2


--------------------------------------------------------------------------------




according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.  Any reference herein to the
satisfaction or payment in full of the Guarantied Obligations shall mean the
payment in full in cash (or cash collateralization in accordance with the terms
of the Credit Agreement) of all Guarantied Obligations other than contingent
indemnification Guarantied Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of the Credit Agreement and the full
and final termination of any commitment to extend any financial accommodations
under the Credit Agreement and any other Loan Document.  Any reference herein to
any Person shall be construed to include such Person’s successors and assigns. 
Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

2.             Guarantied Obligations.  Each Guarantor hereby irrevocably and
unconditionally, jointly and severally, guaranties to Agent, for the benefit of
the Lender Group and the Bank Product Providers, as and for its own debt, until
final payment in full thereof has been made, (a) the payment of the Guarantied
Obligations, when and as the same shall become due and payable, whether at
maturity, pursuant to a mandatory prepayment requirement, by acceleration, or
otherwise; it being the intent of each Guarantor that the guaranty set forth
herein shall be a guaranty of payment and not a guaranty of collection; and
(b) the punctual and faithful performance, keeping, observance, and fulfillment
by Borrowers of all of the agreements, conditions, covenants, and obligations of
Borrowers contained in the Credit Agreement and under each of the other Loan
Documents.

3.             Continuing Guaranty Joint and Several.  This Guaranty includes
Guarantied Obligations arising under successive transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guarantied Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Indebtedness.  If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Guarantied Obligations in existence on such date (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Agent in existence on the date of such revocation, (d) no payment by any
Guarantor, a Borrower, or from any other source, prior to the date of such
revocation shall reduce the maximum obligation of the Guarantors hereunder, and
(e) any payment by a Borrower or from any source other than the Guarantors
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of the Guarantors hereunder.  Each Guarantor,
jointly and severally, hereby irrevocably and unconditionally accepts joint and
several liability with the other Guarantor, with respect to the payment and
performance of all of the Guarantied Obligations, it

3


--------------------------------------------------------------------------------




being the intention of the parties hereto that all the Guarantied Obligations
shall be the joint and several obligations of each Guarantor without preferences
or distinction among them.

4.             Performance Under this Guaranty.  In the event that a Borrower
fails to make any payment of any Guarantied Obligations, on or prior to the due
date thereof, or if a Borrower shall fail to perform, keep, observe, or fulfill
any other obligation referred to in clause (b) of Section 2 of this Guaranty in
the manner provided in the Credit Agreement or any other Loan Document, the
Guarantors immediately shall, jointly and severally, cause, as applicable, such
payment to be made or such obligation to be performed, kept, observed, or
fulfilled. If and to the extent that any Guarantor shall fail to make any
payment with respect to any of the Guarantied Obligations as and when due or to
perform any of the Guarantied Obligations in accordance with the terms hereof,
then in each such event the other Guarantors will make such payment with respect
to, or perform such Guarantied Obligation.

5.             Primary Obligations.  This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions of any Borrower or any Guarantor.  Each
Guarantor hereby agrees that it is directly, jointly and severally with each
other Guarantor and with any other guarantor of the Guarantied Obligations,
liable to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that the obligations of each Guarantor hereunder are independent of
the obligations of any Borrower or any other guarantor, and that a separate
action may be brought against each Guarantor, whether such action is brought
against such Borrower or any other guarantor or whether any Borrower or any
other guarantor is joined in such action.  Each Guarantor hereby agrees that its
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by any member of the Lender Group or any Bank Product
Provider of whatever remedies they may have against any Borrower, any other
Guarantor, or the enforcement of any lien or realization upon any security by
any member of the Lender Group or any Bank Product Provider.  Each Guarantor
hereby agrees that any release which may be given by Agent to any Borrower, any
other Guarantor or any other guarantor shall not release such Guarantor.  Each
Guarantor consents and agrees that no member of the Lender Group nor any Bank
Product Provider shall be under any obligation to marshal any property or assets
of any Borrower, any other Guarantor or any other guarantor in favor of any
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

6.             Waivers.

(a)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Credit Agreement, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to such Guarantor’s
right to make inquiry of Agent to ascertain the amount of the Guarantied
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any Borrower or any Guarantor or of any other fact that
might increase Guarantor’s risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice of any Default or Event of Default under the Credit
Agreement; and (vii) all other notices (except if such notice is specifically
required to

4


--------------------------------------------------------------------------------




be given to Guarantors under this Guaranty or any other Loan Documents to which
such Guarantor is a party) and demands to which such Guarantor might otherwise
be entitled.

(b)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against any
Borrower or to exhaust any rights and remedies which any member of the Lender
Group or any Bank Product Provider, has or may have against any Borrower or any
other Guarantor.  In this regard, each Guarantor agrees that it is bound to the
payment of each and all Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the Guarantied Obligations were directly owing
to Agent, the Lender Group, or the Bank Product Providers, as applicable, by
such Guarantor.  Each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guarantied
Obligations shall have been performed and paid in cash, to the extent of any
such payment) of any Borrower or any other Guarantor or by reason of the
cessation from any cause whatsoever of the liability of any Borrower or any
other Guarantor in respect thereof.

(c)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider; (ii) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (iii) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider; and (iv) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.

(d)           (i) Each Guarantor hereby waives any right of subrogation such
Guarantor has or may have as against any Borrower or any other Guarantor with
respect to the Guarantied Obligations; (ii) each Guarantor hereby waives any
right to proceed against any Borrower or any other Guarantor or any other
Person, now or hereafter, for contribution, indemnity, reimbursement, or any
other suretyship rights and claims (irrespective of whether direct or indirect,
liquidated or contingent), with respect to the Guarantied Obligations; and
(iii) each Guarantor also hereby waives any right to proceed or to seek recourse
against or with respect to any property or asset of any Borrower or any other
Guarantor.

(e)           If any of the Guarantied Obligations or the obligations of any
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, any member of the Lender Group or any Bank Product
Provider may elect, in its sole discretion, upon the occurrence and during the
continuation of an Event of Default with respect to the Guarantied Obligations
or the obligations of any Guarantor under this Guaranty, to exercise all of the
rights and remedies available to such Lender Group or Bank Product Provider
pursuant to such a mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of any

5


--------------------------------------------------------------------------------




Guarantor hereunder.  Each Guarantor understands that (a) by virtue of the
operation of antideficiency law applicable to nonjudicial foreclosures, an
election by any member of the Lender Group or any Bank Product Provider to
nonjudicially foreclose on such a mortgage or deed of trust probably would have
the effect of impairing or destroying rights of subrogation, reimbursement,
contribution, or indemnity of such Guarantor against any Borrower or other
guarantors or sureties, and (b) absent the waiver given by such Guarantor
herein, such an election would estop the Lender Group and the Bank Product
Providers from enforcing this Guaranty against such Guarantor.  Understanding
the foregoing, and understanding that each Guarantor hereby is relinquishing a
defense to the enforceability of this Guaranty, each Guarantor hereby waives any
right to assert against any member of the Lender Group or any Bank Product
Provider any defense to the enforcement of this Guaranty, whether denominated
“estoppel” or otherwise, based on or arising from an election by any member of
the Lender Group or any Bank Product Provider to nonjudicially foreclose on any
such mortgage or deed of trust.  Each Guarantor understands that the effect of
the foregoing waiver may be that Guarantor may have liability hereunder for
amounts with respect to which such Guarantor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against any Borrower or
other guarantors or sureties.

(f)            Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the Guarantied
Obligations are secured by real property.  This means, among other things:

(i)    Any member of the Lender Group or any Bank Product Provider may collect
from such Guarantor without first foreclosing on any real or personal property
collateral that may be pledged by such Guarantor, any Borrower, or any other
guarantor.

(ii)   If any member of the Lender Group or any Bank Product Provider forecloses
on any real property collateral that may be pledged by such Guarantor, any
Borrower or any other guarantor:

(1)                                The amount of the Guarantied Obligations or
any obligations of any Guarantor in respect thereof may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

(2)                                Agent may collect from such Guarantor even if
any member of the Lender Group or any Bank Product Provider, by foreclosing on
the real property collateral, has destroyed any right such Guarantor may have to
collect from Borrowers or any other Guarantor.

This is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.

(g)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN

6


--------------------------------------------------------------------------------




ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK PRODUCT
PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST EACH
BORROWER BY THE OPERATION OF APPLICABLE LAW.

(h)           Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor hereby agrees as follows:

(i)    Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of any of the Loan Documents. 
Each Guarantor agrees that Agent’s rights under this Guaranty shall be
enforceable even if a Borrower had no liability at the time of execution of the
Loan Documents or later ceases to be liable.

(ii)   Each Guarantor agrees that Agent’s rights under the Loan Documents will
remain enforceable even if the amount secured by the Loan Documents is larger in
amount and more burdensome than that for which each Borrower is responsible. 
The enforceability of this Guaranty against each Guarantor shall continue until
all sums due under the Loan Documents have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrowers’ obligations under the Loan
Documents, from whatever cause, the failure of any security interest in any such
security or collateral or any disability or other defense of Borrowers, any
other guarantor of Borrowers’ obligations under any other Loan Document, any
pledgor of collateral for any person’s obligations to Agent or any other person
in connection with the Loan Documents.

(iii)  Each Guarantor waives the right to require Agent to (A) proceed against
any Borrower, any guarantor of a Borrower’s obligations under any Loan Document,
any other pledgor of collateral for any person’s obligations to Agent or any
other person in connection with the Guarantied Obligations, (B) proceed against
or exhaust any other security or collateral Agent may hold, or (C) pursue any
other right or remedy for any Guarantor’s benefit, and agrees that Agent may
exercise its right under this Guaranty without taking any action against any
Borrower, any other guarantor of Borrowers’ obligations under the Loan
Documents, any pledgor of collateral for any person’s obligations to Agent or
any other person in connection with the Guarantied Obligations, and without
proceeding against or exhausting any security or collateral Agent holds.

7.             Releases.  Each Guarantor consents and agrees that, without
notice to or by any Guarantor and without affecting or impairing the obligations
of Guarantor hereunder, any member of the Lender Group or any Bank Product
Provider may, by action or inaction, compromise or settle, extend the period of
duration or the time for the payment, or discharge the performance of, or may
refuse to, or otherwise not enforce, or may, by action or inaction, release all
or any one or more parties to, any one or more of the terms and provisions of
the Credit Agreement or any other Loan Document or may grant other indulgences
to Borrowers in respect thereof, or may amend or modify in any manner and at any
time (or from time to time) any one or more of the Credit Agreement or any other
Loan Document, or may, by action or inaction,

7


--------------------------------------------------------------------------------




release or substitute any other guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations or any other guaranty of the
Guarantied Obligations, or any portion thereof.

8.             No Election.  The Lender Group and the Bank Product Providers
shall have the right to seek recourse against each Guarantor to the fullest
extent provided for herein and no election by any member of the Lender Group or
any Bank Product Provider to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of the Lender
Group’s or any Bank Product Provider’s right to proceed in any other form of
action or proceeding or against other parties unless Agent, on behalf of the
Lender Group or the Bank Product Providers, has expressly waived such right in
writing.  Specifically, but without limiting the generality of the foregoing, no
action or proceeding by the Lender Group or the Bank Product Providers under any
document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty except to the extent
that the Lender Group and the Bank Product Providers finally and unconditionally
shall have realized payment in full of the Guarantied Obligations by such action
or proceeding.

9.             Revival and Reinstatement.  If the incurrence or payment of the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty
by such Guarantor or the transfer by any Guarantor to Agent of any property of
such Guarantor should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of all the
Guarantors automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

10.           Financial Condition of Borrowers.  Each Guarantor represents and
warrants to the Lender Group and the Bank Product Providers that it is currently
informed of the financial condition of Borrowers and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations.  Each Guarantor further represents and warrants
to the Lender Group and the Bank Product Providers that it has read and
understands the terms and conditions of the Credit Agreement and each other Loan
Document.  Each Guarantor hereby covenants that it will continue to keep itself
informed of Borrowers’ financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guarantied Obligations.

11.           Payments; Application.  All payments to be made hereunder by the
Guarantors shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

8


--------------------------------------------------------------------------------




12.           Attorneys Fees and Costs.  Each Guarantor jointly and severally
agrees to pay, on demand, all attorneys fees and all other costs and expenses
which may be incurred by Agent or the Lender Group in connection with the
enforcement of this Guaranty or in any way arising out of, or consequential to,
the protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

13.           Notices.  All notices and other communications hereunder to Agent
shall be in writing and shall be mailed, sent, or delivered in accordance with
Section 11 of the Credit Agreement.  All notices and other communications
hereunder to the Guarantors shall be in writing and shall be mailed, sent, or
delivered in care of the Administrative Borrower in accordance with Section 11
of the Credit Agreement.

14.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement, or any other Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under the Credit
Agreement, or any other Loan Document, and those provided by law.  No delay or
omission by the Lender Group or Agent on behalf thereof to exercise any right
under this Guaranty shall impair any such right nor be construed to be a waiver
thereof.  No failure on the part of the Lender Group or Agent on behalf thereof
to exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.

15.           Severability of Provisions.  Each provision of this Guaranty shall
be severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

16.           Entire Agreement; Amendments.  This Guaranty constitutes the
entire agreement between the Guarantors and the Lender Group pertaining to the
subject matter contained herein.  This Guaranty may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by the Guarantors and Agent,
on behalf of the Lender Group.  Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given.  No course of dealing and no delay or
waiver of any right or default under this Guaranty shall be deemed a waiver of
any other, similar or dissimilar, right or default or otherwise prejudice the
rights and remedies hereunder.

17.           Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, Guarantor shall not assign this Guaranty or delegate any of
its duties hereunder without Agent’s prior written consent and any unconsented
to assignment shall be absolutely void.  In the event of any assignment or other
transfer of rights by the Lender Group or the Bank Product Providers, the rights
and benefits herein conferred upon the Lender Group and the Bank Product
Providers shall automatically extend to and be vested in such assignee or other
transferee.

9


--------------------------------------------------------------------------------




18.           No Third Party Beneficiary.  This Guaranty is solely for the
benefit of each member of the Lender Group, each Bank Product Provider, and each
of their successors and assigns and may not be relied on by any other Person.

19.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH GUARANTOR AND EACH MEMBER OF
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
19.

EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

20.           Counterparts; Telefacsimile or Electronic Mail Execution.  This
Guaranty may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Guaranty.  Delivery of an executed counterpart
of this Guaranty by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Guaranty.  Any
party delivering an executed counterpart of this Guaranty by telefacsimile or
electronic mail also shall deliver an original

10


--------------------------------------------------------------------------------




executed counterpart of this Guaranty but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Guaranty.

21.           Agreement to be Bound.  Each Guarantor hereby agrees to be bound
by each and all of the terms and provisions of the Credit Agreement.  Without
limiting the generality of the foregoing, by its execution and delivery of this
Guaranty, each Guarantor hereby:  (a) makes to the Lender Group each of the
representations and warranties set forth in the Credit Agreement applicable to
any Guarantor fully as though such Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis; and (b) agrees and covenants (i) to do each of the things set
forth in the Credit Agreement that each Borrower agrees and covenants to cause
its Subsidiaries and/or any Guarantor to do, and (ii) to not do each of the
things set forth in the Credit Agreement that each Borrower agrees and covenants
to cause its Subsidiaries and/or any Guarantor not to do, in each case, fully as
though such Guarantor was a party thereto, and such agreements and covenants are
incorporated herein by this reference, mutatis mutandis.

[Signature page to follow]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the date first written above.

BLACK GAMING, LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

Name:

 Robert R. Black, Sr.

 

 

Title:

  Manager

 

 

 

 

 

R. BLACK, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

Name:

Robert R. Black, Sr.

 

 

Title:

President

 

 

 

[SIGNATURE PAGE TO GUARANTY]


--------------------------------------------------------------------------------